Citation Nr: 0844616	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1972 to May 
1974 and from October 1974 to April 1978.  (In a March 1983 
Administrative Decision, the Regional Office (RO) considered 
evidence from the service department and concluded that the 
veteran's period of service from February 1980 to February 
1983, was characterized as dishonorable for VA benefits 
purposes.  38 C.F.R. § 3.12 (2008).  There has been no appeal 
of this Administrative Decision.)

The veteran was first denied service connection for a left 
knee disability and for hypertension in an April 1984 rating 
decision by the Department of Veterans Affairs (VA) RO in St. 
Louis, Missouri.  The veteran did not appeal that decision.

These matters initially came before the Board of Veterans' 
Appeals (Board) from March 2003 and July 2005 rating 
decisions by the St. Louis RO.  In the March 2003 decision, 
the RO denied the veteran's petition to reopen a previously 
denied claim for service connection for left knee disability, 
finding that no new and material evidence had been submitted.  
In the July 2005 decision, the RO denied the veteran's 
petition to reopen a previously denied claim for service 
connection for hypertension, finding that no new and material 
evidence had been submitted, and denied his claims for 
service connection for asthma and for a bilateral hip 
disability.  The Board remanded the matter to the RO for 
further notification and adjudication in June 2007.  The 
Appeals Management Center (AMC) re-adjudicated the claims, 
again denying them via the issuance of a supplemental 
statement of the case (SSOC) in May 2008.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claims for service 
connection for hypertension and for left knee disability.  
This is so because the issue goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate the claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claims 
for service connection for hypertension and for left knee 
disability as claims to reopen.

The Board notes that in a May 2006 statement, the veteran 
noted that he was submitting additional medical evidence 
which, in part, described the severity of his service-
connected right ankle disability.  The Board infers from the 
submission of this additional medical evidence a claim by the 
veteran for a higher rating for his service-connected right 
ankle disability.  Despite having been referred to the agency 
of original jurisdiction (AOJ) for adjudication in the 
Board's June 2007 remand, this issue has not yet been 
adjudicated; thus, it is not before the Board.  The claim is 
again referred to the AOJ for appropriate action.

The decision below addresses the veteran's petition to reopen 
his previously denied claims of service connection for left 
knee disability and for hypertension, as well as his claims 
of service connection for left knee disability and for 
asthma.  Consideration of the remaining claim on appeal is 
deferred pending completion of the development sought in the 
remand that follows the decision.


FINDINGS OF FACT

1.  The veteran's original claims for entitlement to service 
connection for hypertension and for a left knee disability 
were denied by a decision by the RO dated in April 1984.  The 
veteran did not appeal the decision.

2.  Additional evidence associated with the claims file since 
the RO's April 1984 denial does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for hypertension.

3.  Evidence received since the April 1984 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for left knee disability, and it raises 
a reasonable possibility of substantiating the underlying 
claim.

4.  The veteran has left knee osteoarthritis that is as 
likely as not attributable to his period of active military 
service.

5.  The veteran's asthma was first manifested many years 
after his separation from qualifying service and is unrelated 
to his period of qualifying service or to any aspect thereof.  


CONCLUSIONS OF LAW

1.  An April 1984 rating decision by the RO that denied the 
veteran's claim for service connection for hypertension and 
for a left knee disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Evidence relating to the veteran's claim for service 
connection for hypertension received since the RO's April 
1984 decision is not new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008). 

3.  Since the prior final denial of the veteran's claim for 
service connection for left knee disability, new and material 
evidence has been received; hence, the requirements to reopen 
the claim of service connection for left knee disability have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

4.  The veteran has left knee osteoarthritis that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

5.  The veteran does not have asthma that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through January 2003, May 2005, and July 
2007 notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the January 2003, May 2005, and 
July 2007 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2003, May 
2005, and July 2007 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via the July 2007 notice letter.  The veteran was given 
opportunity to respond, and his claims were subsequently re-
adjudicated in May 2008.  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not necessarily timely provided to the veteran, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Regarding the veteran's petition to reopen his previously 
denied claims for service connection for hypertension and for 
left knee disability, the Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, 
the Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
claims has been accomplished.  Specifically, with regard to 
reopening the claims, the RO informed the veteran of the 
requirements as set forth in 38 C.F.R. § 3.156(a) by notice 
letters in January 2003, May 2005, and July 2007.  The notice 
letters provided the regulatory language defining "new and 
material" evidence.  The veteran was also told of the 
evidence and information necessary to establish a claim for 
entitlement to service connection.  

The January 2003, May 2005, and July 2007 notice letters also 
notified the veteran that, to be considered material, 
evidence he supplied must pertain to the reason his claims 
were previously denied.  Further, although sent to the 
veteran after the RO's initial June 2003 decision, the July 
2007 notice letter provided the veteran specific notice of 
the element of service connection that was the basis for the 
RO's April 1984 denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The RO then re-adjudicated the veteran's claims 
via a May 2008 supplemental statement of the case.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's service treatment records are associated with the 
claims file.  In addition, records of medical care the 
veteran has received since his separation from service at the 
John J. Pershing VA Medical Center (VAMC) in Poplar Bluff, 
Missouri, have been associated with the claims file.  The 
veteran was provided with a VA medical examination of his 
left knee in March 2005.  Otherwise, neither the veteran nor 
his representative has alleged that there are any outstanding 
medical records probative of his claims that need to be 
obtained.  

The Board is aware that no VA examination was provided to the 
veteran in conjunction with his petition to reopen his 
previously denied claim for hypertension, as well as his 
claim for service connection for asthma, but notes that the 
evidence of record does not call for such examination.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide an 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of:  (1) a current 
disability; (2) an in-service event, injury, or disease; and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.  Here, as stated in more detail in the analysis section 
below, the evidence shows that the veteran currently suffers 
from hypertension and from asthma.  The information and 
evidence of record, however, does not establish that a 
related event, injury, or disease occurred in service.  
Additionally, the evidence does not sufficiently establish 
that the veteran had hypertension or related symptomatology 
during the applicable presumptive period and does not provide 
a basis for reopening the claim.  An examination is not 
required until after a claim is reopened.  Also, as for the 
asthma claim, a medical examination would not likely aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006) (with no 
indication that a disability or persistent or recurrent 
symptoms of a disability may be associated with the service 
or another service-connected disability, claim may be denied 
where claimant's submissions are insufficient to grant 
benefits or trigger duty to assist).  

In the present case, there is nothing in the record, other 
than the veteran's claim for benefits and his own statements, 
to indicate that his hypertension or his asthma developed 
during qualifying service or during the applicable 
presumptive period.  As the veteran is not competent to 
diagnose or provide medical nexus evidence, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the veteran has not 
satisfied all the elements of McLendon.  Further, as 
discussed above, the Board notes that VA's duty to assist is 
not triggered in the absence of new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for hypertension.  Therefore, VA is not required 
to provide him with an examination in conjunction with these 
claims.  The Board thus concludes that VA has no duty to 
assist that was unmet.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Petition to Reopen Previously Denied Service Connection 
Claims

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
veteran's pending claims.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the veteran's hypertension and left knee claims 
was the April 1984 rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

The veteran asserts that he has hypertension and left knee 
osteoarthritis that are related to his active military 
service.  Specifically, the veteran contends that he was 
first diagnosed with and treated for hypertension while on 
active duty.  He further contends that an in-service injury 
he suffered to the left knee is etiologically related to his 
current left knee osteoarthritis.  As a result, the veteran 
contends that service connection is warranted.  

The veteran's claims for service connection for hypertension 
and for a left knee disability were first considered and 
denied by the RO in an April 1984 rating decision.  The 
veteran did not perfect an appeal of that decision, which 
consequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  In October 2002, the 
veteran sought to reopen the previously denied claim of 
service connection for his left knee.  In April 2005, he 
sought to reopen the previously denied claim of service 
connection for hypertension.

Evidence added to the record since the April 1984 rating 
decision concerning the veteran's claim of service connection 
for hypertension includes records from the veteran's ongoing 
treatment at the Poplar Bluff VAMC as well as report of a 
December 1987 VA examination and a May 2006 opinion from a 
physician who treated the veteran at the VAMC.  The veteran 
has also submitted written argument in support of the claim.  
In addition to the above, evidence added to the record since 
the denial of service connection for a left knee disability 
includes a July 2007 report by the veteran's treating VA 
orthopedist concerning the etiology of the veteran's 
currently diagnosed left knee osteoarthritis.

Review of the newly submitted evidence reflects that the 
veteran was treated at the Poplar Bluff VAMC for cough and 
chest congestion in November 1983.  At that time, a notation 
on the treatment record indicates that the veteran had a past 
history of hypertension for one year "but never took meds 
till now."  VAMC treatment records reflect that the veteran 
has consistently received treatment for hypertension since 
that date.  The veteran also submitted a letter from a 
treating VA physician dated in May 2006.  In the letter, the 
veteran's physician noted that the veteran's VAMC records 
indicate that he was first diagnosed with hypertension in 
1982.  The veteran also underwent VA examination for a non-
service-connected pension claim in December 1987.  Report of 
that examination reflects that the veteran had been diagnosed 
with hypertension at the VAMC in 1983.  Further, the veteran 
submitted a statement in July 2005 contending that he was 
first tested for and diagnosed with hypertension at his 
entrance examination for his term of active duty that began 
in February 1980.  The veteran further contended that he was 
tested for hypertension while in service in 1975 through 
1978.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
veteran's claim of service connection for hypertension has 
not been presented or secured, and the claim of service 
connection for hypertension may not be reopened.  The 
evidence is new in the sense that the VAMC treatment records 
and the VA medical examination were not previously before 
agency decision makers.  However, this evidence is not 
material for purposes of reopening the claim.  Essentially, 
the new evidence fails to show an etiological link between 
the veteran's current hypertension and his time in service.  
In that connection, the Board acknowledges that the veteran's 
VAMC treatment records reflect his treatment of hypertension 
in November 1983, with which he had apparently been diagnosed 
since approximately November 1982, at which time the veteran 
was on active duty.  However, the Board notes, as discussed 
above, that the veteran's service from February 1980 to 
February 1983 was adjudged to be dishonorable for VA benefits 
purposes.

The Board notes that compensation is not payable unless the 
period of service on which the claim is based was terminated 
by discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12.  A dishonorable 
characterization is a bar to payment when such a discharge 
was accepted in order to avoid trial by court martial, which 
is the case here, unless it is found that the claimant was 
insane at the time of the offense causing such a discharge.  
Id.  Here, the veteran was to be charged with aggravated 
assault, but he sought an administrative discharge in lieu of 
trial by court martial, which resulted in his receiving a 
discharge under other than honorable conditions.  There is 
nothing in the record to suggest that the veteran was insane, 
and he has not alleged to have been.  Additionally, as noted 
above, the RO arrived at a decision regarding the period of 
service from February 1980 to February 1983, which decision 
was that this period was characterized as dishonorable for VA 
purposes, and the veteran did not dispute this determination.  
Consequently, the Board's decision regarding the veteran's 
claims is affected by this characterization-only the periods 
of service from May 1972 to May 1974 and from October 1974 to 
April 1978 are considered qualifying service for the purpose 
of the veteran's claims.  38 C.F.R. § 3.12.  Thus, the Board 
concludes that evidence that the veteran's hypertension began 
in November 1982, while he was serving a period of active 
duty deemed dishonorable, is not helpful to the veteran's 
claim of service connection for hypertension.  His separation 
from qualifying service was in 1978, so a showing of 
hypertension in 1982 does not tend to substantiate the claim 
of service connection, either on a direct basis or 
presumptive one.  See 38 C.F.R. §§ 3.307, 3.309 (2008) 
(hypertension may be presumed to have been incurred during 
active military service if manifested to a compensable degree 
within a year of separation from qualifying service).  

The Board thus concludes that the evidence associated with 
the file subsequent to the April 1984 rating decision is not 
material because it fails to offer a medical opinion 
addressing any possible etiological link between the 
veteran's current hypertension and his periods of qualifying 
service.  In sum, the evidence received since the August 1984 
RO decision is not material to the veteran's claim of service 
connection for hypertension.  As noted in 38 C.F.R. 
§ 3.156(a), new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  In this case, although the Board 
concedes that the veteran is currently diagnosed with 
hypertension, the evidence submitted by the veteran does not 
provide any medical evidence addressing an etiological link 
between his current hypertension and his time in qualifying 
service.  Thus, none of the evidence raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection for hypertension.

The Board has also considered the assertions and testimony of 
the veteran in support of his claim, but emphasizes that he 
is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, he is not competent to 
provide probative evidence on a medical matter-to include 
the etiology of a specific disability such as hypertension.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Therefore, where, as here, resolution of an issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if such statements are new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Under these circumstances, the Board must conclude that new 
and material evidence relating to the veteran's claim of 
service connection for hypertension has not been received; 
hence, the requirements to reopen the claim of service 
connection for hypertension have not been met, and the appeal 
must be denied.  As new and material evidence to reopen the 
finally disallowed claim has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Turning to the left knee issue, the Board finds that new and 
material evidence relating to the veteran's claim of service 
connection for left knee disability has been presented, and 
the claim of service connection for left knee disability is 
thus reopened.  In particular, the Board looks to a July 2007 
report of the veteran's consultation with a VA orthopedist, 
which reflects the orthopedist's diagnosis of left knee 
osteoarthritis.  In the examination report, the orthopedist 
also states his opinion that the veteran's left knee 
osteoarthritis is "more likely than not ... the result of 
repeated injuries sustained in military service."  

The Board finds that the new evidence, in the form of the 
July 2007 report of the veteran's treating VA orthopedist, is 
significant because it provides a medical opinion on the 
issue of whether the veteran's time in service was related to 
his subsequent left knee problems.  Given that the RO denied 
service connection in its April 1984 decision on the basis 
that the veteran's in-service left knee complaint was found 
to be acute and transitory with no findings of continued 
disablement, the Board finds that the information concerning 
both a current diagnosis of a left knee disability and an 
etiological link between the veteran's experiences during 
qualifying service and the veteran's currently diagnosed left 
knee osteoarthritis constitutes new and material evidence 
relating to the veteran's claim of service connection.  It is 
new because the evidence was not previously before VA 
decision makers.  It is also material because it offers a 
medical opinion as to an etiological link between the 
veteran's claimed experiences in service and his current left 
knee disorder.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
the Board finds that it raises a reasonable possibility of 
substantiating the claim.  

As new and material evidence relating to the veteran's claim 
for service connection for left knee disability -in the form 
of the July 2007 report of the veteran's treating VA 
orthopedist-has been submitted, the Board finds that the 
criteria for reopening the claim for service connection for 
left knee disability have been met.

B.  Service Connection for Left Knee Disability and Asthma

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 

The veteran's service treatment records reflect that he first 
complained of pain in his left knee in November 1972, at 
which time he was diagnosed with chondromalacia patella of 
the left knee.  On orthopedic consultation, the veteran was 
diagnosed with medial and lateral collateral ligament 
bursitis, and the treatment provider noted that the veteran 
had been seen "several times" over the 3 to 4 months 
preceding the consultation.  He reported in March 1973 that 
he had fallen on the knee during training.  He continued to 
seek treatment for the knee through June 1973, at which time 
he was recommended for surgery.  The veteran sought further 
treatment for the knee in February 1976, at which time he 
complained that he "still has problems" from the 1972 
injury.  He was diagnosed at that time with "old injury" of 
the left knee.  Report of medical examination in August 1974 
reflects that the veteran responded "No" when asked if had 
a "trick" or locked knee, although his separation report of 
medical examination in March 1978 reflects his complaints of 
knee pain "during cold season."  Regarding the veteran's 
claim of service connection for asthma, the Board notes that 
the veteran was treated during service for multiple episodes 
of cold, upper respiratory infection, and chest pain.  
However, no diagnosis was made, and the veteran responded 
"No" when asked if he suffered from asthma in his August 
1974 report of medical history.  No abnormalities of the 
lungs were noted in the veteran's August 1974 or March 1978 
reports of medical examination.

Post-service medical records from the Poplar Bluff VAMC 
indicate that since his separation from qualifying active 
duty, the veteran has consistently sought treatment for pain 
in his left knee.  Records from the VAMC reflect that he 
complained of pain in the knee in July 1987 and has 
consistently sought treatment since that date.  Specifically, 
the veteran was seen with left knee complaints in February 
1996, March 1998, July 1998, and January 1999.  He was 
provided radiological examinations in July 1998 and January 
1999, which revealed no abnormalities.  Calcifications in the 
soft tissue of the posterior left knee joint were noted on 
May 2002 radiological examination, and the veteran was first 
found to have degenerative arthritis in the knee at a 
December 2002 orthopedic consultation.  This diagnosis was 
confirmed radiologically in August 2004.  

The veteran was provided with VA examinations in August 1990 
and March 2005.  At the August 1990 examination, the veteran 
complained of pain in his joints, including his knees, and 
was diagnosed with "possible arthritis, multiple joints."  
Report of the March 2005 examination reflects the veteran's 
complaints of pain in the joint with stiffness, giving away, 
and lack of endurance.  He was diagnosed at that time with 
mild degenerative joint disease of the left knee.  The 
examiner opined that the current disorder was not likely 
related to the veteran's active duty, reasoning that the 
veteran's in-service chondromalacia patella was of different 
etiology than his current degenerative joint disease, which 
is a disorder of the joint itself as opposed to the patella.  

The veteran further submitted report of an evaluation 
conducted in July 2007 by his treating VA orthopedist.  In 
that evaluation report, the examiner assigned a diagnosis of 
left knee osteoarthritis.  The orthopedist further opined 
that it is "more likely than not" that the veteran's 
current left knee disorder is related to service, and 
particularly that his "initial chondromalacia progressed to 
generalized osteoarthritis" over time.  

Regarding the veteran's claim for service connection for 
asthma, records from the Poplar Bluff VAMC further reflect 
that the veteran was diagnosed with asthma as early as 
December 1983.  Similarly, treatment reports from his January 
1984 hospitalization reflect that the veteran complained of 
asthma symptoms for 3 to 6 months prior to his 
hospitalization.  Since that time, he has consistently sought 
treatment for his asthma at the VAMC.  Report of a December 
1987 VA examination confirms that the veteran was first 
diagnosed with asthma in 1983 at the Poplar Bluff VAMC.  The 
veteran has also submitted letters from a treating physician 
and a nurse.  In her March 2006 letter, the veteran's former 
nurse stated that she remembered the veteran receiving 
treatment at the Poplar Bluff VAMC for his asthma beginning 
in October or November 1983.  The veteran's former treating 
physician's May 2006 letter similarly stated that a review of 
the veteran's medical records reflects a history of diagnosis 
of and treatment for asthma at the VAMC dating back to 1983.

The Board acknowledges that the March 2005 VA examination 
report contains an opinion adverse to the veteran's claim.  
The Board concludes, however, that that opinion is outweighed 
by the veteran's treating VA orthopedist's evaluation in July 
2007, in which the orthopedist concluded that the veteran's 
currently diagnosed left knee osteoarthritis is etiologically 
related to the chondromalacia patella with which he was 
diagnosed while on active duty.  In so finding, the Board 
looks also to the fact that the veteran consistently 
complained of knee injury and subsequent pain while in 
service and was treated on multiple occasions from November 
1972 through June 1973 and again in February 1976, at which 
time he was noted to have residual pain from an "old 
injury" to the knee.  The veteran further complained at his 
March 1978 separation examination of problems with his left 
knee during cold weather.  Further, the veteran has 
consistently sought treatment at the Poplar Bluff VAMC for 
his left knee and indeed previously filed a claim for service 
connection for a left knee disability, which claim was denied 
in April 1984.  The Board thus concludes that the March 2005 
VA report of examination and medical opinion is of limited 
probative value to the extent that the etiological opinion 
appears to be based on an incomplete recitation of the facts 
of the veteran's in-service complaints of and treatment for 
left knee problems and the continuity with which he has 
sought treatment for the knee since his separation from 
qualifying active duty.  

The Board notes that the sole negative medical opinion, 
offered at the veteran's March 2005 VA examination, appears 
to be based on an incomplete consideration of the veteran's 
symptoms and treatment for knee problems during and after 
service.  Considering the evidence of the veteran's multiple 
complaints during service of pain and difficulty with the 
left knee, his in-service diagnosis of chondromalacia 
patella, and records of the veteran's repeated treatment at 
the Poplar Bluff VAMC for complaints of pain and problems 
with the knee, the Board finds that the veteran has supplied 
sufficient evidence to establish continuity of symptomatology 
of a left knee disability, which is currently diagnosed as 
osteoarthritis, since service.  The Board finds that such a 
conclusion is bolstered by the July 2007 VA orthopedic 
evaluation, which noted that the veteran's current left knee 
osteoarthritis is more likely than not related to his time on 
active duty.

In sum, the veteran has a current diagnosis of left knee 
osteoarthritis that has been linked to his active duty.  The 
veteran has stated that his symptoms of left knee 
osteoarthritis have been continuous since his time on active 
duty; this contention is supported by the veteran's multiple 
in-service and post-service complaints of and treatment for 
pain in the left knee.  Regardless of the negative VA opinion 
of the etiology of the veteran's current left knee disorder, 
as addressed in the March 2005 VA medical opinion, the Board 
concludes that the continuity of symptomatology testified to 
by the veteran sufficiently substantiates his contention that 
he has suffered from pain in his left knee, triggered by an 
in-service fall and first diagnosed as chondromalacia 
patella, since before his separation from qualifying active 
duty.  The Board further finds that the competent and 
probative medical evidence supports a conclusion that the 
veteran's left knee osteoarthritis is linked to his period of 
active duty.  In light of these conclusions, the Board finds 
that there is therefore satisfactory evidence that the 
veteran has suffered from a left knee disorder-currently 
diagnosed as left knee osteoarthritis-since his time on 
active duty.  It is likely that his left knee osteoarthritis 
is etiologically linked to the left knee injury, resulting in 
a diagnosis of chondromalacia patella, that he sustained in 
service.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  The Board 
thus finds that service connection for left knee 
osteoarthritis is warranted.

Turning to the veteran's claim of service connection for 
asthma, the Board acknowledges that there is medical evidence 
that the veteran currently has asthma.  There is no evidence, 
however, of any in-service incurrence or aggravation of 
asthma, and there is no medical evidence of a nexus between 
qualifying military service and the veteran's current asthma.  
The Board notes that the veteran's March 2005 VA examiner did 
not offer an opinion as to whether there is medical evidence 
of a nexus between the veteran's service and his currently 
diagnosed asthma.  As discussed above, the Board finds that 
an examination is not required under these circumstances.  
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (because 
a post-service medical examination could not provide evidence 
of an in-service event, a medical examination could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, to suggest that his 
currently diagnosed asthma is related to his qualifying 
active service.  In short, there is no competent evidence of 
asthma during qualifying service, and no competent evidence 
linking the veteran's current asthma to service.  

The Board acknowledges that the veteran has contended that 
his asthma first manifested during his active duty.  However, 
as discussed above, there is no evidence in the veteran's 
service treatment records to indicate that he was ever 
treated for or diagnosed with asthma during his period of 
qualifying service.  However, the veteran is not shown to be 
other than a layperson without the appropriate medical 
training or expertise to render an opinion on a medical 
matter.  As such, he is not competent to provide probative 
evidence on a medical matter-to include the etiology of a 
specific disability such as asthma.  See Bostain, 11 Vet. 
App. at 127.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim. 

For all the foregoing reasons, the veteran's claim for 
service connection for asthma must be denied.  


ORDER

As new and material evidence to reopen a claim of entitlement 
to service connection for hypertension has not been received, 
the appeal is denied.

Service connection for left knee osteoarthritis is granted.

Entitlement to service connection for asthma is denied.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for a bilateral 
hip disability.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Board notes that during the pendency of the veteran's 
appeal, there was an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2008)).  The amendment sets a 
standard by which a claim based on aggravation of a 
nonservice-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, which version favors the 
claimant.  See 38 C.F.R. § 3.310 (2006).

Here, the record contains May 2005 and July 2007 VCAA notice 
letters that pertained to the veteran's claim of service 
connection for a bilateral hip disability.  The letters 
provided notification of the information and evidence needed 
to substantiate a service connection claim on a direct basis.  
The May 2005 letter further addressed the required notice for 
the claim of service connection as secondary to the veteran's 
claimed left knee osteoarthritis (for which the Board has 
granted service connection in the decision above).  However, 
the letter did not contain the requisite notice for the claim 
of service connection as secondary to the veteran's service-
connected chronic strain of the right ankle with degenerative 
joint disease.  Thus, the Board finds that an updated notice 
letter should be sent to the veteran to satisfy the 
notification provisions of the VCAA with respect to 
substantiating the claim, including in particular notice 
concerning the veteran's claim of secondary service 
connection.

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as symptoms of bilateral hip 
disability.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  See id.   

Review of the veteran's claims file reveals that the service 
medical records are silent as to treatment for or complaints 
of a hip disability during service.  Medical examinations 
conducted at the veteran's entrance into active duty note no 
abnormalities in the veteran's hips; nor was he treated in 
service for complaints of hip pain, although he was seen for 
problems with his left knee and right ankle.  His separation 
reports of medical examination in August 1974 and March 1978 
note no abnormalities or complaints of problems with the 
hips.  Relevant post-service medical evidence consists of 
treatment records from the Poplar Bluff VAMC starting from 
February 1996, as well as a July 1990 VA medical examination 
in which the veteran was diagnosed with "possible arthritis, 
multiple joints."  Treatment records from the Poplar Bluff 
VAMC in February 1996 document that the veteran complained of 
pain in his left hip.  Since that time, the veteran has 
consistently sought treatment for his hip pain, which was 
diagnosed in June 1999 as chronic hip pain.  Evaluation by 
the veteran's treating orthopedist in December 2002 revealed 
radiological evidence of osteoarthrosis in the left hip, 
which the orthopedist opined was secondary to a slipped 
capital femoral epiphysis.  In an April 2006 treatment note, 
the veteran's treating primary care physician noted the 
veteran's report of pain in his hips due to his favoring the 
left hip when walking as a result of his service-connected 
right ankle disorder.  The veteran has further submitted 
report of a July 2007 evaluation by his VA orthopedist in 
which a diagnosis of osteonecrosis of both hips was assigned.  
The orthopedist opined at that time that the veteran's asthma 
medication "is almost certainly the cause of osteonecrosis 
of both hips."  

The Board notes that the veteran's medical history contains 
records of treatment for a bilateral hip disability, which 
has been diagnosed by the veteran's VAMC treatment providers 
as osteoarthrosis or osteonecrosis of the hips.  The Board 
further notes that various etiological opinions have been set 
forth by the veteran's treating VA orthopedist.  Notably, the 
orthopedist stated in December 2002 that the veteran's 
osteoarthrosis of the left hip appeared to be secondary to a 
previous slipped capital femoral epiphysis.  In July 2007, 
however, the orthopedist opined that the veteran's hip 
disability-then identified as osteonecrosis of the hips-was 
due to medication the veteran had been prescribed to treat 
his chronic asthma.  Additionally, the veteran's primary care 
physician indicated in April 2006 that the veteran's hip 
disability may be secondary to his service-connected right 
ankle disorder.  

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning any relationship 
between the veteran's current hip disorder and either his 
period of service or his service-connected left knee 
osteoarthritis or his service-connected chronic strain of the 
right ankle with degenerative joint disease, on remand the 
agency of original jurisdiction (AOJ) should arrange for the 
veteran to undergo examination.  The examination should 
address the nature and etiology of any identified hip 
disorder and any medical opinion offered should be based upon 
consideration of the veteran's complete documented history 
and assertions through review of the claims file.  Such 
examination is needed to fully and fairly evaluate the claim 
for service connection.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ should review the claims 
file and ensure that all notification 
(in particular, correspondence 
specifically addressing the VCAA notice 
and duty-to-assist provisions) and 
development procedures are met.  This 
should include requesting that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record pertaining to the claim on 
appeal.  

The corrective VCAA notice must notify 
the veteran of the information and 
evidence necessary to substantiate a 
claim of service connection for 
bilateral hip disorder, including 
notice regarding service connection as 
secondary to the veteran's service-
connected left knee osteoarthritis or 
chronic strain of the right ankle with 
degenerative joint disease.

2.  The veteran should be scheduled for a 
VA examination and advised that failure 
to report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. 
§ 3.655(b) (2008).  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

With respect to each identified hip 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability was caused by or had its 


onset during the veteran's qualifying 
active military service (May 1972 to May 
1974, and October 1974 to April 1978) or 
was chronically worsened by the veteran's 
service, or that the disability was 
caused or made chronically worse by the 
veteran's service-connected left knee 
osteoarthritis or by his service-
connected chronic strain of the right 
ankle with degenerative joint disease.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim of service connection for hip 
disability should be adjudicated in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


